Title: To John Adams from Robert R. Livingston, 20 November 1781
From: Livingston, Robert R.
To: Adams, John



No 2
Philadelphia 20th. Novr 1781
sir

Since my last of the 23d of October nothing material has happened here, unless it be the return of Digby to New York, where he has relanded great part of his Troops, and as is said, proceeded to the West Indies with the Fleet, tho’ this is not fully ascertained, nor have we any authentick Accounts that the Count de Grasse sailed from Chesapeake on the 4th inst. It gives me pleasure however to mention an incident to you, which shews how much the Yeomanry of this country have improved in military discipline, and must defeat every hope that Britain Entertains of conquering a Country so defended. It has been the custom of the enemy to move a large body of Troops Every fall from Canada to Ticonderoga while a light Corps with a number of Indians entered the State from the westward, and destroyed the frontier settlements, burning the houses and barns, and scalping the old men, women and Children. Last year, they effected the destruction of Schoharie, and most of the settlements on the Mohawk River, before the Militia could assemble to oppose them. This Year a small Body of State Troops, drafted from the Militia for three months, about sixty N Hampshire levies, part of the militia of the country, and forty Oneida Indians, to the number of four hundred and eighty in all, under the command of Colonel Willet, hastily collected upon the report of the enemy’s coming from the Westward, to oppose them, while the rest of the Militia, and some Continental Troops marched up Hudson’s River (the enemy having about two Thousand men at Ticonderoga). Willet met the Enemy which consisted of a picked corps of British Troops to the amount of six hundred and six, besides a number of Indians and Tories. He fought and defeated them twice with his Militia, killed their leaders, Major Ross and young Butler, made a number of Prisoners, and pursued them three days, ’till he had driven them into the thickest part of the wilderness, whence fatigue, and want of Provisions, will prevent many of them from returning. Those at Ticonderoga have remained inactive ever since.
It must be a mortifying circumstance to the proudest people in the world, to find themselves foiled, not only by the american regular Troops, but by the rough undisciplined militia of the country. Admiral Zoutman’s combat must also, I should imagine, have some effect in humbling their pride, and what is of more consequence, in raising the spirits of the Dutch nation.
We find from your letters as well as from other accounts of the United Provinces that they are divided into powerful parties, for and against the War, and we are sorry to see some of the most distinguished names among what are called the Anglomanes. But your letters leave us in the dark relative to the views and principles of each party, which is no small inconvenience to us, as we know not how to adapt our measures to them. It is so important to the due execution of your mission, to penetrate the views of all parties, without seeming to be connected with either, that I have no doubt you have insinuated yourself into the good graces and confidence of the leaders, and that you can furnish the information we require, you may be persuaded, no ill use will be made of any you give, and it is expected from You.
We learn from Mr Dumas, that you have presented your credentials to the states general, we are astonished that you have not writ­ten on so important a subject, and developed the principles that induced you to declare your public character, before the States were disposed to acknowledge it. There is no doubt from your known prudence and knowledge of the world, that some peculiarity in your situation, or that of the politicks and parties of the United provinces furnished you with reasons that overballanced the objections to the measure which arise from the humiliating light in which it places us. Congress would, I believe wish to have them explained, and particularly your reason for printing your memorial, I may form improper ideas of the government, interests and policy of the United Provinces, but I frankly confess that I have no hope that they will recognize us as an independent state and embarrass themselves in making their wished for peace with our affairs. What inducements can we hold out to them? They know that our own interest will lead us to trade with them, and we do not propose  to purchase their alliance by giving them any exclusive advantage in commerce. Your business, then, I should think lies in a narrow compass. It is to “conciliate the affections of the people, to place our cause in the most advantageous light, to remove the prejudices that Great Britain may endeavour to excite, to discover the views of the different Parties, to watch every motion that leads to peace between England and the United provinces, and to get the secret aid of government in procuring a loan, which is almost the only thing wanting to render our affairs respectable at home and abroad.” To these objects I am satisfied you pay the strictest attention, because I am satisfied no man has more the interest of his country at heart, or is better acquainted with its wants. As our objects in Holland must be very similar to those of France, I should suppose it would be prudent for you to keep up the closest Connexion with her minister to advise with him on great leading objects, and to counteract his opinion only upon the most mature deliberation. You were informed before I came into Office that Mr Jay and Mr Franklin are joined in commission with you and have received copies of the instructions that Congress have given their commissioners. This whole business being terminated before I came down, I make no observations upon it, lest I should not enter fully into the Views of Congress—and by that means help to mislead you on so important a subject. I enclose you a resolution discharging the commission for establishing a commercial Treaty with Britain. This also being a business of long standing, I for the same reasons transmit it without any observations thereon. I would recommend it to you to be in your language and conduct a private gentleman—this will give you many advantages in making connexions that will be lost on your insisting upon the assumption of a public character and the rather, as this sentiment prevails generally among the members of Congress, tho’ for reasons of delicacy with respect to you, I have not chosen to ask the sense of Congress to whom it is my sincere wish, as well as my leading Object in the free Letters I write you, to enable you to render your measures acceptable. A number of your letters written last winter and spring, have this moment come to hand.
This letter will be sent to Europe by the Marquis de la Fayette, who has obtained leave of absence during the winter Season. He wishes to correspond with you, and as from his Connexions, his understanding and attachment to this Country, he may be very serviceable to you, I would wish you to write as freely to him, as you conceive those considerations may render it prudent.

I have the honor to be, sir With great respect & esteem Your most obedient & most humble servant 
Robt R Livingston

